DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “scanning the phrase in multiple different parse scan directions” and wherein “the phrase” has an insufficient antecedent basis for the limitation in claim 1 and causes confusing because it is unclear what is scanned by “scanning” and thus, renders claim indefinite. Claims 2-10 are rejected due to the dependencies to claim 1.
Claim 11 is rejected for the at least similar reasons described in claim 1 above since claim 11 recited the similar deficient features as recited in claim 1. Claims 12-20 are rejected due to the dependencies to claim 11.
Claim 21 is rejected for the at least similar reasons described in claim 1 above since claim 21 recited the similar deficient features as recited in claim 1. Claim 22 is rejected due to the dependency to claim 21.
Claim 2 further recites “processing at least one of the multiple word spellings within the phrase in a first parse scan direction” and “regarding the phrase” and wherein the word “the phrase” herein is confusing because it is unclear whether “the phrase” is referred back to “the phrase” in line 10 of parent claim 1 or in line 12 of parent claim 1 and thus, renders claim indefinite. Claims 3-4 are rejected due to the dependencies to claim 2.
Claim 4 is further rejected for the at least similar reasons described in claim 2 above since claim 4 recited the similar deficient features as recited in claim 2, for example, claim 4 recites “the phrase as an idiom”.
Claim 5 further recites “such that a first constraint among the multiple constraints invokes processing by the processor of a second constraint among the multiple constraints”, which is confusing about “processing” because it is unclear what is processed by the claimed “processing” herein and thus, renders claim indefinite.
Claim 7 is further rejected for the at least similar reasons described in claim 2 above since claim 7 recited the similar deficient features as recited in claim 2, for example, claim 7 recited “each word spelling in the phrase” and “other word spellings in the phrase”.
Claim 9 recites “the clause is a first clause” and wherein “the clause” has an insufficient antecedent basis for the limitation in claim 9 and causes confusing because it is unclear what “the clause” and “a first clause” are and it is unclear what “semantic analysis of the first clause” is and it is unclear how “metadata generated by semantic analysis of the first clause” is performed and thus, renders claim indefinite.
Claim 12 is further rejected for the at least similar reasons described in claim 2 above since claim 12 recited the similar deficient features as recited in claim 2. Claims 13-14 are rejected due to the dependencies to claim 12.
Claim 14 is further rejected for the at least similar reasons described in claim 4 above since claim 14 recited the similar deficient features as recited in claim 4.
Claim 15 is further rejected for the at least similar reasons described in claim 5 above since claim 15 recited the similar deficient features as recited in claim 5.
Claim 17 is further rejected for the at least similar reasons described in claim 7 above since claim 17 recited the similar deficient features as recited in claim 7.
Claim 19 is further rejected for the at least similar reasons described in claim 9 above since claim 19 recited the similar deficient features as recited in claim 9.
Claim 22 is further rejected for the at least similar reasons described in claim 2 above since claim 22 recited the similar deficient features as recited in claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Roushar (US 20030216919 A1) and in view of reference Visel et al. (US 20100088262 A1, hereinafter Visel, IDS).
Claim 1: Roushar teaches a method for processing a natural language communication (title and abstract, ln 1-18, a method in fig. 10) in a data processing system (e.g., a knowledge appliance device 2201 connected with devices 2221, … 2227 in fig. 22 ) including a processor (main processor 2204, processor 1, 2, .., in fig. 22), the method comprising: 
the processor receiving a natural language communication (load string of text, e.g., speech recognition, para 278; such as a sentence in English, para 49) and identifying, in the natural language communication, an ordered sequence of a plurality of word spellings of a natural human language (string of input data such as sentence in English, including ordered sequence of written or spoken human language, para 87 and for interpret the sentence or sequence with human-like accuracy, para 93; e.g., a list structure having sequentially assigned with numerical number as implicit sequence in table, para 212); 
the processor parsing the natural language communication (processing of search for object in Object Database 1003, analyze Morphology 1007, analyze semantics, Syntax, and Context, etc., in fig. 10 and wherein the individual objects extracted from the input string, para 278 and the object can be represented by words, letters, numbers, phrases, para 47 or discreet string of one or more symbols or characters, para 57) by reference to a consistent meaning framework CMF graph (knowledge network 1008, para 279 and via inducing flow of potentials in fig. 13) utilizing constraint-based parsing (e.g., constraints q used in a proposition in fig 3, para 137-139, and parameters for controlling processing functions, para 227-233), wherein the CMF graph includes a plurality of nodes (nodes x as a head node, y as a tail node in fig. 3) each corresponding to a respective word meaning (e.g., node y in meaning “deity”, “planet”, “automobile”, or “company”, and node x means “Saturn”, etc., para 148-151), and wherein the parsing includes: 
scanning the phrase (scanning the individual objects and search the object base 1003, para 279 or in language analysis including analyze semantics 1010, analyze syntax 1011, etc., in fig. 10, the sentence is scanned from left to right or right to left, para 7); and 
determining a respective meaning associated with each of multiple word spellings in a phrase of the natural language communication (the last step 1014 clarify or disambiguate the input that remains ambiguous, para 281-282, i.e., true meaning of the input string) by reference to multiple constraints provided by multiple nodes in the CMF graph respectively corresponding to the word meanings (including accessing knowledge network database in induce flow of potentials 1009 and details in fig. 13, and para 279).
However, Roushar does not explicitly teach the disclosed scan of the phrase in multiple different parse scan directions.
Visel teaches an analogous field of endeavor by disclosing a method for processing a natural language communication (title and abstract, ln 1-13 and fig. 3 and fig. 21) and wherein a processor is disclosed to receiving a natural language communication (including ARM, ASIC or FPGA with software implemented, para 54-55; through dialogue and volition in fig. 3); and the processor parsing the natural language communication (via parser and conceptualizer applied to the text input including words and phrases of a sentence, para 231, in fig. 3 and details in fig. 21-22) and wherein scanning the phrase (from tokenized text to make clumps in a parsing flow in fig. 21) in multiple different parse scan directions (via a direction in post rules layer from PAS Verb selection and another direction due to out of parse options via scoring judgement and in a different directions No(1), …, No(3) in fig. 22 and similar in post rules layer to grammatical parse to the on Pass in one direction and On Fail in another direction, and two directions from “Ambiguity nodes” in fig. 22) is disclose for benefits of improving parsing performance including accuracy by overcoming ambiguities including lexical ambiguity and structural ambiguity (para 488-495) and wisely discerning nuances and subtleties (para 482, pre-processing prior to grammatical parsing, para 498).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied scanning the phrase in the method for processing the natural language communication, as taught by Roushar, for the benefits discussed above.
Claim 11 has been analyzed and rejected according to claim 1 above and the combination of Roushar and Visel further teaches a program product for processing natural language communication in a data processing system including a processor (Roushar, multiple processors including FPGAs, para 298, para 437 and Visel, processor including ARM, ASIC, or FPGA, para 54-55), the program product comprising: a storage device (Roushar, memory ROM and BIOS, etc., para 426); program code stored on the storage device (Roushar, software for the functions, para 202, and Visel, software implemented by the processor, para 54-55), wherein the program code, when executed by a processor (Roushar, e.g., FPGAs, para 54-55, and Visel, executed by the processor, para 54-55).
Claim 21 has been analyzed and rejected according to claims 1, 11 above.
Claim 2: the combination of Roushar and Visel further teaches, according to claim 1 above, wherein the determining includes: 
processing at least one of the multiple word spellings within the phrase in a first parse scan direction with respect to a first constraint to obtain first metadata (Roushar, constraint q in the knowledge network and used in the Induce Flow of Potentials 1009 as part of parsing in fig. 10 and details in fig. 13, including a weight carried by the current molecule, and Visel, creating flags indicating clues to possible ambiguities, para 532); and 
thereafter processing at least two of the multiple word spellings within the phrase in sequence in a different second direction with respect to a second constraint utilizing the first metadata to obtain second metadata regarding the phrase (Roushar, each early constraint used to determine likelihood and narrow the possible scope of later or posterior constraints, para 260, e.g., the weight of the current molecule is used in a formula to recalculate the vectors of each associated candidate in context structures, para 313, and Visel, the flags as the clue in the later grammatical parser in fig. 22).
Claim 3: the combination of Roushar and Visel further teaches, according to claim 2 above, wherein the second metadata includes a sense of the phrase (Roushar, end of node such as y having a dedicated meaning such as Saturn”, as an output including text meaning, i.e., sense, para 85-87, para 158-159, and Visel, grammatical roles converted to associated PAS roles to be scored up to context layer and the highest scored to the clumps in fig. 22, and clumps in fig. 9, para 548).
Claim 4: the combination of Roushar and Visel further teaches, according to claim 2 above, wherein the second metadata identifies the phrase as an idiom of the natural human language (Roushar, creating a new English idiom to use with the new propositional molecules, para 419, and Visel, idioms can be in a part of quest and finally break down to the intended meaning, para 482).
Claim 5: the combination of Roushar and Visel further teaches, according to claim 1 above, wherein at least two of the multiple constraints are nested constraints, such that a first constraint among the multiple constraints invokes processing by the processor of a second constraint among the multiple constraints (Roushar, intersection between syntax and pragmatics in multi-dimensional interpreter including nouns, ancestral relations, and inheritable characteristics across multi-generational chains, e.g., action HIT is inferred from the presence of the other theta components of the sentence, and thus, inferred to the PLAY associated with some object called GAME, para 353-355, and Visel, emotions with the neutron experiences can be cross-interacted with other emotions, i.e., nested, and the emotion carried by “ugly” can result in “insult” as the next processing, para 313).
Claim 6: the combination of Roushar and Visel further teaches, according to claim 5 above, the second constraint invoking one of the first and second constraints in a recursive manner (Roushar, the process is repeated on the previous input with adjusted weight, i.e., recursive with the weights to confirm the new weight gives the correct result 1911, para 389 and Visel, recursive provision is made for nesting, all these experiences will be captured and assessed each in their proper turn, and emotions carried by neutron experiences, para 408, para 313; the EBM parser approaches in recursive at more than one of those planes by nature, para 508 and para 521; grammatical parse is also a recursive process in fig. 22, para 537).
Claim 7: the combination of Roushar and Visel further teaches, according to claim 1 above, wherein the parsing includes determining that one of the multiple constraints is satisfied based on each word spelling in the phrase having a respective predetermined word type and having a constraint-specified position relative to other word spellings in the phrase (Roushar, molecule model having constraints q and context c and relationship r in fig. 2; molecules that originally produced the unsatisfactory result is adjusted based on a similar molecules’ weights if the initial scan successfully identified similar molecules, i.e., making a molecule originally not satisfied be satisfied according to other similar and satisfied molecule, para 416-417, and Visel, alt process neuron with indications enclosed, such as predefined keywords, feeling and emotions names are evaluated, e.g., by naming feeling in neutron processing includes attribute satisfied, excited, or sad, okay, etc., para 242 and semantic constraint resolution being added to syntactic analysis to improve the accuracy and usefulness of the result with dimension of context, para 7).
Claim 8: the combination of Roushar and Visel further teaches, according to claim 1 above, the processor performing constraint-based semantic analysis of the natural language communication (Roushar, semantic analysis on the objects after Induce Flow of Potentials 1009 in fig. 10, and Visel, semantic roles [PAS verb] are basic element of a conceptual clump, para 214, and processed in PAS Verb selection in fig. 22) based on results of the parsing and recording results of the sematic analysis in data storage of the data processing system (Roushar, recursively reprocessing according to not fully understood 1014 and via solicit clarification 1015 and new input is applied to the prior input to achieve full understanding in fig. 10, para 282, and Visel, recursively around the PAS Verb selection via the Grammatical Parse and/or Ambiguity Nodes identified and back to processing PAS verb for clarifying the grammatical parse and removing ambiguity nodes in fig. 22, para 534-537).
Claim 9: the combination of Roushar and Visel further teaches, according to claim 1 above, wherein: the clause is a first clause (Roushar, first text input to have semantics analysis, etc., to have not fully understood, 1014, and Visel, ); the natural language communication includes a second clause; and performing semantic analysis includes the processor utilizing metadata generated by semantic analysis of the first clause to perform semantic analysis of the second clause (Roushar, a vector is outputted below threshold potential 904, instructing the processing to clarify any ambiguous items by soliciting the second or question input text from the user, and the question text applied to the prior input in a recursive manner in fig. 10, para 282 and Visel, recursively around the PAS Verb selection via the Grammatical Parse and/or Ambiguity Nodes identified and back to processing PAS verb for clarifying the grammatical parse and removing ambiguity nodes in fig. 22, para 534-537; feedback question to the user to clarify the missing information, para 778, and specifically in a dialogue application, para 461-462, and para 1104).
Claim 10: the combination of Roushar and Visel further teaches, according to claim 1 above, wherein the consistent meaning framework CMF graph provides word meanings (Roushar, word represented by the head “x” and meaning described in object “y” and Visel, neuron knowledge memory in fig. 8, including concept neurons, i.e., meanings) for various word spellings of a natural human language (Roushar, a text loaded as an input, individual objects or words extracted from the input stream in fig. 10, para 278), wherein the CMF graph includes a plurality of nodes linked by a plurality of edges (Roushar, multidimensional and interconnected propositions including linked nodes by edges in fig. 3 and details in fig. 2), and wherein the plurality of nodes includes: a plurality of meaning nodes each specifying a respective word spelling (Rouschar, nodes “y” in meanings such as “deity”, “planet”, “automobile”, or “company”, etc., para 148-151; “Saturn” in object “x” by spelling as the word “Saturn”, para 150-151 and Visel, concept neutrons in figs. 6, 8), wherein each of the plurality of meaning nodes is linked by a respective one of the plurality of edges to another meaning node (Roushar, relationship “r” in figs. 2-3; e.g., r-“name”, “producer”, or “brand”, etc., in table of para 148) serving as a parent node indicating what the word spelling means (Roushar, a word “Saturn” has meaning of a “planet” in astronomy, “deity” as mythology, “automobile” in “transportation”, etc., represented by “y”, para 148, and Visel, connections to other neurons via the Reins in fig. 6), and wherein at least two of the plurality of meaning nodes correspond to different word meanings for a common word spelling of the natural human language (Roushar, the word “Saturn” as the claimed common word spelling of the natural human language above, the meaning of the “Saturn” can be a “planet” or “deity”, etc. in the field “y” in the table of para 148 and Visel, concept neurons interconnected, but different concepts inherency, figs. 6-7), wherein each of the plurality of meaning nodes has a respective associated sense defined by a natural language textual description (Roushar, e.g., context node “c” linked to each node “y” by a line as the claimed edge in figs. 3 and Visel, including experiences, identify, clumps, etc., in fig. 8), such that different word meanings of the common word spelling can be disambiguated (Roushar, better disambiguating words or phrases that have different meanings in different contexts, para 217 and Visel, e.g., “dog” as the common concept with different specific meaning or concepts “companion”, “Fido” nodes, etc., in fig. 7).
Claim 12 has been analyzed and rejected according to claims 11, 2 above.
Claim 13 has been analyzed and rejected according to claims 12, 3 above.
Claim 14 has been analyzed and rejected according to claims 12, 4 above.
Claim 15 has been analyzed and rejected according to claims 11, 5 above.
Claim 16 has been analyzed and rejected according to claims 15, 6 above.
Claim 17 has been analyzed and rejected according to claims 11, 7 above.
Claim 18 has been analyzed and rejected according to claims 11, 8 above.
Claim 19 has been analyzed and rejected according to claims 18, 9 above.
Claim 20 has been analyzed and rejected according to claims 11, 10 above.
Claim 22 has been analyzed and rejected according to claims 21, 2 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654